Citation Nr: 0630101	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1970.  He was discharged from service under honorable 
conditions for reasons of unsuitability.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for PTSD and 
hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f), setting forth criteria for service 
connection for PTSD.  According to service personnel records, 
the veteran's military occupational specialty was medical 
specialist.  While stationed in Vietnam from April 1969 to 
April 1970, his primary duties involved evacuating wounded 
and deceased troops.  Service personnel records do not show 
that he was awarded decorations evidencing combat.  His 
service medical records are negative for a psychiatric 
disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD by VA in 2002.  The veteran has not yet been 
afforded a VA examination for PTSD.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In a July 2002 statement, the veteran indicated that his 
experiences as a medical specialist in Vietnam provided the 
requisite stressors for a valid diagnosis of PTSD, warranting 
service connection.  The veteran was unable to specify any 
particular incident, and instead cited his experience as a 
whole as the stressors leading to his development of PTSD.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

Because the veteran's service personnel records demonstrate 
that he had duties as a medical specialist and that he was 
responsible for the evacuation of wounded and deceased 
troops, and it is not yet clear whether his PTSD diagnosis is 
based upon the stresses involved in such evacuation duties, 
the Board finds that a remand for an examination and 
etiological opinion is in order.

The Board also finds that a remand for an etiological opinion 
is in order with respect to the veteran's claim for service 
connection for hepatitis C.  The veteran's reported risk 
factors for hepatitis C include a history of intranasal 
cocaine use, intravenous drugs, tattoos or body piercings, 
and exposure to blood and other body fluids as a part of his 
duties in Vietnam involving the evacuation of wounded troops.

The veteran's available service personnel records indicate 
that his primary military occupational specialty was medical 
specialist.  His service medical records are negative for a 
diagnosis of hepatitis C.  Because a VA examiner has not yet 
opined as to the likely etiology of the veteran's hepatitis 
C, or the approximate date of onset, the Board finds that an 
etiological opinion is necessary in order to fairly decide 
the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether he meets the 
DSM-IV criteria for a diagnosis of PTSD 
and whether any PTSD is related to his 
experience as a medical specialist 
while serving in Vietnam.

2.  Request a medical opinion as to the 
approximate date of onset of the 
veteran's hepatitis C and the manner in 
which he likely contracted the disease.  
The claims folder, to include a copy of 
this Remand, must be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed hepatitis C is 
etiologically related to the veteran's 
active military service, to include as 
due to exposure to infected blood.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Then, review and readjudicate the 
claims on appeal.  If any benefit sought 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



